DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on May 9, 2022, and any subsequent filings.
Claims 4, 9, 11, 12, and 39 stand rejected.  Claims 4, 9, 11, 12, and 39 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Amendments
As to Applicants' statement that MPEP 2174 refers to the "content" of the original application (Remarks, Page 2 / Paragraph 3 (hereinafter "Pg/Pr")), the current version of the MPEP 2174, June 2020, does not contain the word "content" or any similar synonyms.
Drawings
Applicants' arguments filed May 9, 2022 have been fully considered but they are not persuasive.
As to Applicants' arguments regarding reference character 137 indicating a radial port and a top base in Figure 7C (Remarks, Pg3/Pr1-Pg4/Pr1),  Applicants assert to have amended the specification to recite "top base 137" while at the same time asserting "the number 136 is now used to identify the top base" (Remarks, Pg3/Pr2-3).  Further, the specification has been currently amended to recite "top base 137 136."
Claim Objections
The claim identifiers have been corrected yet the claims still fail to comply with the requirements of 37 CFR 1.121(c) as detailed below.
Claim 39 has been amended and the objection withdrawn.
As to Applicants' argument indicating that Claim 4 has been objected to based upon a lack of antecedent basis (Remarks, Pg4/Pr3), as noted in prior actions, when a claim does not to conform to the statutory requirements of 35 USC 112, the claim is rejected not objected to.  Nevertheless, as noted supra, Claim 4 has been amended and the rejection withdrawn.
Claim Rejections - 35 USC § 112
Claims 4 and 39 have been amended and the rejections withdrawn.
Claim Rejections - 35 USC § 103
Applicants' arguments filed May 9, 2022 have been fully considered but they are not persuasive.
As to Applicants' arguments regarding obviousness prior art rejections (Remarks, Pg8/Pr2-3), the claims were not rejected as obvious.  Instead, the last action noted "no rejection based upon the prior art has been made" because of the structural indefiniteness of the claims (March 17, 2022, Office Action, Pr21).
As to Applicants' arguments regarding prior arguments directed to prior rejections of prior versions of the claims (Remarks, Pg10/Pr2-Pg11/Pr1), those claims are no longer before the Office and the arguments are moot.
Double Patenting
Applicants have neither argued against nor filed a terminal disclaimer as to the double patent rejections made by the prior examiner in the action mailed on May 20, 2021.
Response to Amendment
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 136 in Figures 7C, 7F, and 7G as the amended specification only recites "top base 137 136."  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The disclosure is objected to because of the following informalities: 
The amended specification recites "top base 137 136" yet no structure much less a top base is numbered as "137 136" in the drawings; and
The specification does not recite reference character 136 as seen in amended Figures 7C, 7F, and 7G.  
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities: for the third time Applicants have failed to conform with the requirements of 37 CFR 1.121(c) to indicate deleted and added material from the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites "the cartridge" in line 3 but fails to indicate whether this is the dispensing cartridge, further dispensing cartridge, or a different cartridge than that recited in Claim 39 from which the claim depends.
Claim 4 recites an isolator circular disk face in contact with a halogen puck and it is not clear if this is the same face of the isolator recited in Claim 39 from which the claim depends.
Claim 12 recites the limitation "floating dispenser" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 12 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Schaub, U.S. Patent No. 4,217,331 (hereinafter "Schaub") in view of King, et al., U.S. Publication No. 2013/0092635 (hereinafter "King").
Applicants' claims are directed towards a device.
Regarding Claims 4, 12 and 39, Schaub discloses an immersible dispenser comprising a dispensing cartridge (Fig. 3, item 12, C4/L19-20) attachable to a further dispensing cartridge (Fig. 3, item 18, C4/L19-20)  with a set of fluid openings therein for ingress and egress of water therethrough (Fig. 3, item 18, C4/L64-67); a water dispersible material comprising a halogen puck located in said cartridge (Fig. 3, item 28, C4/L35,41-45); and an isolator having a one face in contact with the water dispersible material with the isolator located between the flotation member and the water dispersible material, said isolator laterally confined within the cartridge with the isolator preventing the flotation member and the halogen puck from coming into contact with each other during a dissipation of the halogen puck thereby preventing adherence of the water dispersible material to the flotation member during a water dissolution of the water dispersible material and a disruption of a flotation balance of the immersible dispenser (Figs. 1, 3, item 12a (note lateral confinement by vertically extending walls), C4/L19-21).
Schaub does not disclose the dispensing cartridge having a hemispherical shape with a vent therein and a top base with a grid having an opening for attachment to the further dispensing cartridge while the vent allows air to escape from a dispensing chamber in the dispensing cartridge when the dispensing cartridge is attached to the further dispensing cartridge; a puck located in said dispensing cartridge; or a flotation member comprising a closed cell polyethylene foam
Schaub further discloses portions of the immersible dispenser may be formed of polyethylene (C5/L11-14, C6/L42-46).
King also relates to an immersible dispenser and discloses a dispensing cartridge having a hemispherical shape (Fig. 1, item 13, Pr24) with a vent therein (Fig. 1, items 23, Pr25) and a top base with a grid having an opening for attachment to the further dispensing cartridge (Figs. 1, 1A, 1D, items 12, 33 (note attachment of top base to further dispensing cartridge 12 and holes 33 located in top base create a grid), Pr25,27) while the vent allows air to escape from a dispensing chamber in the dispensing cartridge when the dispensing cartridge is attached to the further dispensing cartridge (Pr25 (note ingress and egress of water which is replaced with air)); and a puck located in said dispensing cartridge (Fig. 1C, items 19, Pr27).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the flotation member out of the same polyethylene materials as the other portions of the dispenser because, according to Schaub, polyethylene is an inexpensive material (C6/L43) and the flotation member could be constructed from any suitable water buoyant material including plastic foam (C4/L7-17, C5/L52, C6/L24-26).  It would have also been obvious to combine the immersible dispenser disclosed by Schaub with the structure disclosed by King because, according to King, the shape allows for different orientations of the immersible dispenser which provides a visual alert as to when to replace the spent cartridges (Abstract, Pr5) and controlling the dispersant rate (Pr25).
Additional Disclosures Included:  Claim 4: wherein the isolator comprises a circular disk having a diameter substantially equal to a diameter of the halogen puck (Schaub, Figs. 1, 3, item 12a) and the cartridge includes a stack of halogen pucks with the circular disk having a face in contact with a face of only one of the stack of halogen pucks (Schaub, Fig. 3, items 28 (note only top puck in contact with isolator circular disk 12a); see also 112(b) analysis supra).  Claim 12: the water dispersible material located in a bottom of the dispensing cartridge causing the floating dispenser and the dispensing cartridge to float in a first orientation when the water dispersible material, the isolator and the floating member are located below the water line (Fig. 3 (note water line W), C6/L34-41) and in a second orientation after the water dispersible material has dissipated into the body of water (C7/L9-11).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schaub, U.S. Patent No. 4,217,331 (hereinafter "Schaub") in view of King, et al., U.S. Publication No. 2013/0092635 (hereinafter "King") as applied to Claim 39 above, and further in view of Shippert, U.S. Patent No. 5,676,839 (hereinafter "Shippert").
Applicants' claim is directed towards a device.
The combination of Schaub and King discloses the immersible dispenser of Claim 39 wherein the flotation member and the water dispersible material are located below a water line as the water dispersible material dissipates into the body of water (Fig. 3 (note water line W), C6/L34-41) and the flotation member comprises a foam (C4/L9-17) and the isolator comprises a rigid disk preventing the flotation member and the halogen from coming into contact with each other (Figs. 1, 3, item 12a).
The combination of Schaub and King does not disclose a closed cell foam.
Shippert also relates to a floating device and discloses a flotation member comprises a closed cell foam (C3/L35-45).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the closed cell foam disclosed by Shippert for the foam disclosed by Schaub in the combination of Schaub and King because, according to Shippert, closed cell foams float in liquid while open cell foams absorb liquid (C3/L40-45).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schaub, U.S. Patent No. 4,217,331 (hereinafter "Schaub") in view of King, et al., U.S. Publication No. 2013/0092635 (hereinafter "King") as applied to Claim 39 above, and further in view of Sayre, et al., , U.S. Publication No. 2014/0027358 (hereinafter "Sayre").
Applicants' claim is directed towards a device.
The combination of Schaub and King discloses the immersible dispenser of Claim 39 wherein the flotation member and the isolator are laterally confined within the dispensing cartridge to prevent the flotation member and the halogen from coming into contact with each other during a dissipation of the halogen (Schaub, Figs. 1, 3, item 12a (note lateral confinement by vertically extending walls), C4/L19-21) except the isolator comprises a layer of polyester film having a thickness of about 0.005 inches.
Sayre also relates to a floating dispenser and discloses wherein polyester can be used to construct the device (Pr43).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the isolator disclosed by Schaub and King using the polyester disclosed by Sayre because, according to Schaub, the device may be made of any suitable plastic (C5/L8-16), and Sayre indicates that this material can be shaped using a variety of common processing techniques (Pr43).  It would have further been obvious to use a thickness of about 0.005 inches because a device having the claimed thickness would not perform differently than the prior art device (see MPEP 2144.04(IV)(A)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779